 



Exhibit 10.1
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is dated as of the ___day of
___, 2006, between The Timken Company, an Ohio corporation (the “Company”), and
_________________ (the “Employee”).
Recitals
     The Employee is a key employee of the Company and has made and is expected
to continue to make major contributions to the profitability, growth and
financial strength of the Company.
     The Company wishes to induce its key employees to remain in the employment
of the Company and to assure itself of stability and continuity of operations by
providing severance protection to those key employees who are expected to make
major contributions to the success of the Company. In addition, the Company
recognizes that a termination of employment may occur following a change in
control in circumstances where the Employee should receive additional
compensation for services theretofore rendered and for other good reasons, the
appropriate amount of which would be difficult to ascertain. Hence, the Company
has agreed to provide special severance in the event of a change in control of
the Company.
     NOW, THEREFORE, in consideration of the premises, including the Release
provided for in Section 6 hereof, the Company and the Employee hereby agree as
follows:
     1. Definitions:
         1.1 Base Salary: The term “Base Salary” shall mean the Employee’s
annual base salary as in effect on the date this Agreement becomes operative, as
the same may be increased from time to time.
         1.2 Board: The term “Board” shall mean the Board of Directors of the
Company.
         1.3 Change in Control: “Change in Control” means the occurrence during
the Term of any of the following events:
       (a) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that:
        (i) for purposes of this Section 1.3(a), the following acquisitions will
not constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other

 



--------------------------------------------------------------------------------



 



fiduciary holding securities under any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, and (D) any
acquisition of Voting Stock of the Company by any Person pursuant to a Business
Transaction that complies with clauses (i), (ii) and (iii) of Section 1.3(c)
below;
        (ii) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 1.3(a)(i) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;
        (iii) a Change in Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 30% or more of the Voting Stock of
the Company as a result of a reduction in the number of shares of Voting Stock
of the Company outstanding pursuant to a transaction or series of transactions
that is approved by a majority of the Incumbent Directors unless and until such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than as a result of a stock dividend, stock
split or similar transaction effected by the Company in which all holders of
Voting Stock are treated equally; and
        (iv) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock of the Company inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Incumbent
Directors a sufficient number of shares so that such Person beneficially owns
less than 30% of the Voting Stock of the Company, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or
       (b) a majority of the Board ceases to be comprised of Incumbent
Directors; or
       (c) the consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of the stock or assets of another corporation, or
other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (i) the Voting Stock of the
Company outstanding

-2-



--------------------------------------------------------------------------------



 



immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), at least 51% of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (ii) no
Person (other than the Company, such entity resulting from such Business
Transaction, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Transaction) beneficially owns, directly or indirectly, 30% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction, and (iii) at least a majority
of the members of the Board of Directors of the entity resulting from such
Business Transaction were Incumbent Directors at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Transaction; or
       (d) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 1.3(c).
The Company shall give the Employee written notice, delivered to the Employee in
the manner specified in Section 8 hereof, of the occurrence of any event
constituting a Change in Control as promptly as practical, and in no case later
than 10 calendar days, after the occurrence of such event.
         1.4 CIC Severance Amount: The term “CIC Severance Amount” shall mean a
lump sum amount equal to the sum of:
       (a) ___times the greater of (i) the Employee’s Base Salary in effect
immediately prior to the Employee’s termination of employment or (ii) the
Employee’s Base Salary in effect immediately prior to the Change in Control;
       (b) ___times the greater of (i) the Employee’s Incentive Pay for the year
in which the Employee’s employment is terminated or (ii) the Employee’s
Incentive Pay for the year in which the Change in Control occurred;
       (c) The Supplemental Pension Benefit;
       (d) The Supplemental SIP Plan Benefit; and
       (e) The Post-Tax SIP Plan Benefit.
         1.5 Code: The term “Code” shall mean the Internal Revenue Code of 1986,
as amended.

-3-



--------------------------------------------------------------------------------



 



         1.6 Company Termination Event: The term “Company Termination Event”
shall mean the termination, prior to any Employee Termination Event, of the
employment of the Employee by the Company in any of the following events:
       (a) The Employee’s death;
       (b) If the Employee shall become eligible to receive and begins actually
to receive long-term disability benefits under The Long Term Disability Program
of The Timken Company or any successor plan; or
       (c) For Cause. Termination shall be deemed to have been for “Cause” only
if based on the fact that the Employee has done any of the following:
        (i) An intentional act of fraud, embezzlement or theft in connection
with his duties with the Company;
        (ii) Intentional wrongful disclosure of secret processes or confidential
information of the Company or a Company subsidiary; or
        (iii) Intentional wrongful engagement in any Competitive Activity which
would constitute a material breach of the Employee’s duty of loyalty to the
Company.
For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” unless done or omitted to be done, by the
Employee not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interest of the Company.
         1.7 Competitive Activity: The term “Competitive Activity” shall mean
the Employee’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company and such enterprise’s
sales of any product or service competitive with any product or service of the
Company amounted to 25% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net sales for its most recently completed
fiscal year. “Competitive Activity” shall not include (a) the mere ownership of
securities in any enterprise and exercise of rights appurtenant thereto or
(b) participation in management of any enterprise or business operation thereof
other than in connection with the competitive operation of such enterprise.
         1.8 Employee Termination Event: The term “Employee Termination Event”
shall mean the termination of the employment of the Employee (including a
decision to retire if eligible under The 1984 Retirement Plan for Salaried
Employees of The Timken Company, or any successor plan (the “Retirement Plan”))
by the Employee in any of the following events:
       (a) A determination by the Employee made in good faith that upon or after
the occurrence of a Change in Control: (i) a significant reduction or other
adverse change has occurred in the nature or scope of the responsibilities,

-4-



--------------------------------------------------------------------------------



 



authorities, duties, powers or functions of the Employee attached to the
Employee’s position held immediately prior to the Change in Control; or (ii) a
change of more than 60 miles has occurred in the location of the Employee’s
principal office immediately prior to the Change in Control;
       (b) A failure to elect, reelect or otherwise maintain the Employee in the
same or better office or position in the Company or any Subsidiary which the
Employee held immediately prior to a Change in Control, or removal of the
Employee as a Director of the Company (or a successor thereto) or a Subsidiary,
if the Employee shall have been a Director of the Company or such Subsidiary
immediately prior to the Change in Control;
       (c) A reduction by the Company in the Employee’s Base Salary;
For purposes of this Agreement, the amount of any reduction in annual base
salary elected by the Employee pursuant to any qualified or non-qualified salary
reduction arrangement maintained by the Company, including, without limitation,
The Timken Company Savings and Investment Pension Plan (the “SIP Plan”) and The
Timken Company 1996 Deferred Compensation Plan (the “Deferred Compensation
Plan”), shall be included in the determination of Base Salary;
       (d) If in any calendar year, or portion of a calendar year, in or for
which the Company pays to any employee any Incentive Payments, the amount of
Incentive Payments received by or awarded to the Employee is less than an amount
equal to the Employee’s average Incentive Pay for the previous three calendar
years;
       (e) The failure by the Company to continue in effect without substantial
change any compensation or benefit plan in which the Employee participates, or
the failure by the Company to continue the Employee’s participation therein; or
the taking of any action by the Company or its subsidiaries which would directly
or indirectly materially reduce any of the benefits of such plans enjoyed by the
Employee at the time of the Change in Control, or the failure by the Company or
its subsidiaries to provide the Employee with the number of paid vacation days
to which the Employee is entitled on the basis of years of service with the
Company or its subsidiaries in accordance with the normal vacation policy of the
Company or of the subsidiary by which the Employee is employed as in effect at
the time of the Change in Control, or the taking of any other action by the
Company or its subsidiaries which materially adversely changes the conditions or
prerequisites of the Employee’s employment;
       (f) The purported termination of the Employee’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 1.13 of this Agreement, which purported termination shall not be
effective for purposes of this Agreement; or

-5-



--------------------------------------------------------------------------------



 



       (g) A failure of any successor company to execute the agreement required
by Section 7.1 of this Agreement.
         1.9 Incentive Pay: The term “Incentive Pay” shall mean an annual amount
equal to the target annual amount of Incentive Payments payable to the Employee,
without regard to any reduction thereof elected by the Employee pursuant to any
qualified or non-qualified salary reduction arrangement maintained by the
Company, including, without limitation, the SIP Plan and the Deferred
Compensation Plan.
         1.10 Incentive Payments: The term “Incentive Payments” shall mean any
cash incentive compensation paid based on an annual performance period (whether
pursuant to the Company’s Management Performance Plan or any successor similar
plan or through any other means).
         1.11 Incumbent Directors: The term “Incumbent Directors” means the
individuals who, as of the date hereof, are Directors of the Company and any
individual becoming a Director subsequent to the date hereof whose election,
nomination for election by the Company’s shareholders, or appointment, was
approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.
         1.12 Limited Period: The term “Limited Period” shall mean that period
of time commencing on the date of a Change in Control and continuing for a
period of three years.
         1.13 Notice of Termination: The term “Notice of Termination” shall mean
a written notice delivered to the Employee in the manner specified in Section 8
of this Agreement, which notice indicates the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment.
         1.14 Post-Tax SIP Plan Benefit: The “Post-Tax SIP Plan Benefit” shall
mean the sum of:
       (a) The amount credited to the Employee’s account under The Timken
Company Post-Tax SIP Plan (the “Post-Tax SIP Plan”) as of the Termination Date;
plus
       (b) The amount of Company contributions that would have been credited to
the Employee’s account under the Post-Tax SIP Plan after the Termination Date if
the Employee had remained in the full-time employment of the Company until the
earlier of (i) end of the Limited Period or (ii) the end of the Severance Period
at the greater of (I) his Base Salary and Incentive Pay for the calendar year in
which the Employee’s employment is terminated, or (II) his Base

-6-



--------------------------------------------------------------------------------



 



Salary and Incentive Pay for the calendar year in which the Change in Control
occurred, and assuming the Employee’s contributions to the Post-Tax SIP Plan
following the Termination Date had been at the highest rate at which such
contributions had been made at any time during the three-year period ending on
the Termination Date.
         1.15 Severance Amount: The term “Severance Amount” shall mean a lump
sum amount equal to the sum of:
       (a) ___times the Employee’s Base Salary in effect immediately prior to
the Employee’s termination of employment[; and
       (b) ___times the Employee’s Incentive Pay for the year in which the
Employee’s employment is terminated;]
         1.16 Severance Period: The term “Severance Period” shall mean the
period beginning on the Employee’s Termination Date and ending on the
___anniversary of the Termination Date.
         1.17 Subsidiary: The term “Subsidiary” means a corporation,
partnership, joint venture, unincorporated association or other entity in which
the Company directly or indirectly beneficially owns 50% or more ownership or
other equity interest.
         1.18 Supplemental Pension Benefit: The term “Supplemental Pension
Benefit” shall mean (a) less (b), where:
       (a) is the sum of the accrued pension benefits (converted to a lump sum
of actuarial equivalence as of the Termination Date) which the Employee would
have been entitled to receive at or after the Termination Date under (i) the
Retirement Plan, (ii) any annuity distributed to the Employee as a result of the
termination on October 31, 1984 of the Retirement Plan for Salaried Employees of
The Timken Company (the “Terminated Pension Plan”), (iii) any Employee Excess
Benefits Agreement (“Excess Agreement”), and (iv) the Supplemental Pension Plan
of the Timken Company (“Supplemental Plan”), assuming for purposes of this
calculation that (A) the Employee’s benefits under the Retirement Plan, the
Excess Agreement and the Supplemental Plan were vested and non-forfeitable,
(B) the Employee satisfied any other condition under the Retirement Plan, the
Excess Agreement and the Supplemental Plan to his receipt of benefits
thereunder, (C) the Employee’s compensation for purposes of the Retirement Plan,
the Excess Agreement and the Supplemental Plan was determined without regard to
any reduction in compensation elected by the Employee pursuant to any qualified
or non-qualified salary reduction arrangement maintained by the Company,
including without limitation, the SIP Plan and the Deferred Compensation Plan,
(D) the Employee was credited with additional service with the Company equal to
the period of time between the Termination Date and the first to occur of either
(1) the end of the Limited Period or (2) the end of the Severance Period,
provided that for purposes of the Retirement Plan, the Excess

-7-



--------------------------------------------------------------------------------



 



Agreement and the Supplemental Plan the Employee will only be credited with such
additional service if the Employee was being credited with service for benefit
accrual purposes under such plans immediately prior to the Termination Date, (E)
solely for purposes of determining the time at which the Employee would receive
benefits under the Retirement Plan, the Terminated Pension Plan, the Excess
Agreement and the Supplemental Plan, the Employee had continued his employment
with the Company until such time Employee would have received such benefits,
(F) the Employee’s compensation for purposes of benefit calculation under the
Retirement Plan, the Excess Agreement and the Supplemental Plan included a
period of the Employee’s full-time employment with the Company equal to the
period of time between the Termination Date and the first to occur of either
(1) the end of the Limited Period or (2) the end of the Severance Period during
which the Employee had Base Salary equal to the greater of (I) his Base Salary
for the calendar year in which the Employee’s employment is terminated or
(II) his Base Salary for the calendar year in which the Change in Control
occurred, and Incentive Pay equal to the greater of (y) the Employee’s Incentive
Pay for the calendar year in which the Termination Date occurs or (z) the
Employee’s Incentive Pay for the calendar year in which the Change in Control
occurs, and (G) the Employee commenced receiving benefits from the Retirement
Plan, the Terminated Pension Plan, the Excess Agreement and the Supplemental
Plan at the point in time when the total of the lump sums of actuarial
equivalence under the Retirement Plan, the Terminated Pension Plan, the Excess
Agreement and the Supplemental Plan is the greatest; and
       (b) is the sum of the accrued pension benefits (converted to a lump sum
of actuarial equivalence as of the Termination Date) which the Employee is
entitled to receive at or after the Termination Date under (i) the Retirement
Plan, and (ii) any annuity distributed to the Employee as a result of the
termination on October 31, 1984 of the Terminated Pension Plan.
The calculations of the Supplemental Pension Benefit (and its actuarial
equivalence) shall be made, as of the Termination Date, by Watson Wyatt &
Company or such other independent actuary appointed by the administrator of the
Retirement Plan and acceptable to the Employee (the “Actuary”). The lump sum of
actuarial equivalence shall be calculated using the applicable mortality table
promulgated by the Internal Revenue Service (“IRS”) under Section 417(e)(3) of
the Code as in effect on the Termination Date and the applicable interest rate
promulgated by the IRS under Section 417(e)(3) of the Code for the month third
preceding the month in which the Termination Date occurs, and if the IRS ceases
to promulgate such interest rates, an interest rate determined by the Actuary.
         1.19 Supplemental SIP Plan Benefit: The “Supplemental SIP Plan Benefit”
shall mean:
       (a) The amount of the Company Matching Contributions and Core
Contributions (as such terms are defined in the SIP Plan) that would have been
made to the SIP Plan by the Company and allocated to the Employee’s account
thereunder as if the Employee had remained in the full-time employment of the

-8-



--------------------------------------------------------------------------------



 



Company until the earlier of (i) the end of the Limited Period or (ii) the end
of the Severance Period, at the greater of (I) his Base Salary for the calendar
year in which the Employee’s employment is terminated, or (II) his Base Salary
immediately prior to the Change in Control, and the greater of (y) the
Employee’s Incentive Pay for the calendar year in which the Termination Date
occurs and (z) the Employee’s Incentive Pay for the calendar year in which the
Change in Control occurred, and assuming the Employee’s salary deferral was at
the maximum permissible level; less
       (b) The amount of the Company Matching Contributions and Core
Contributions made to the SIP Plan by the Company and allocated to the
Employee’s account thereunder as of the Termination Date.
         1.20 Termination Date: The term “Termination Date” shall mean the
effective date on which the Employee’s employment with the Company is
terminated.
         1.21 Voting Stock: The term “Voting Stock” means securities entitled to
vote generally in the election of directors.
     2. Operation of Agreement: This Agreement shall be effective immediately
upon its execution.
     3. Severance Compensation:
         3.1 Severance Compensation:
        (a) If the Company shall terminate the Employee’s employment during the
Limited Period other than pursuant to a Company Termination Event, or if the
Employee shall voluntarily terminate his employment during the Limited Period
pursuant to an Employee Termination Event, then the Company shall pay as
severance compensation to the Employee a lump sum cash payment in the amount of
the CIC Severance Amount. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and not more than 90 days prior
to the date on which the Change in Control occurs, the Employee’s employment
with the Company is terminated by the Company, such termination of employment
will be deemed to be a termination of employment during the Limited Period for
purposes of this Agreement if the Employee has reasonably demonstrated that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control, or (ii) otherwise
arose in connection with or in anticipation of a Change in Control. In the event
the Employee is entitled to the benefits under this Agreement as a result of the
preceding sentence, then the 60-calendar-day periods specified in Section 3.1(c)
and Section 3.5(b) shall be deemed to commence on the date on which the Employee
receives the notice contemplated by the last sentence of Section 1.3 hereof;
provided, however, that if the Change in Control is not a Change in Control as
defined under Section 409A of the Code, payments under

-9-



--------------------------------------------------------------------------------



 



Section 3.1(c) will be made no sooner than 6 months after the date of the
Employee’s “separation from service” (as defined in Section 409A of the Code).
        (b) If the Company shall terminate the Employee’s employment other than
during the Limited Period and other than (i) pursuant to a Company Termination
Event or (ii) for reasons of (A) criminal activity or (B) willful misconduct or
gross negligence in the performance of the Employee’s duties, then the Company
shall pay as severance compensation to the Employee a lump sum cash payment in
the amount of the Severance Amount.
        (c) The payment of the Severance Amount or the CIC Severance Amount
required by this Section 3.1 and any Gross-Up Payment initially determined to be
required by Section 3.5 shall, subject to execution and delivery by the Employee
of the Release described in Section 6 hereof, and the expiration of all
applicable rights of the Employee to revoke the Release or any provision
thereof, be made to the Employee on the date that is 60 calendar days after the
Termination Date. Notwithstanding the foregoing, if the Employee is a “specified
employee” (as defined under Section 409A of the Code), the portion of the CIC
Severance Amount attributable to the Supplemental Pension Benefit, the
Supplemental SIP Plan Benefit, and the Post Tax SIP Plan Benefit and any other
payment or portion of a payment of amounts described in Sections 3.1 and 3.5
that constitutes a “deferral of compensation” under Section 409A of the Code
will be paid to the Employee upon the earlier of (i) six months following the
Employee’s “separation from service” with the Company (as such phrase is defined
in Section 409A of the Code) or (ii) the Employee’s death. Upon receipt of the
CIC Severance Amount, if paid, and because the CIC Severance Amount includes a
supplemental pension benefit that the parties intend to be paid pursuant to this
Agreement in lieu of any benefits to which the Employee is entitled under the
Excess Agreement, the Supplemental Plan, and the Post-Tax SIP Plan, the Employee
hereby retroactively waives, upon his receipt of the CIC Severance Amount,
participation in any non-qualified pension plan of, or benefits under any
employee excess benefits agreement with, the Company providing for benefits in
excess of those permitted by the Code to be paid under the Retirement Plan and
SIP Plan, and which measure service and compensation under such plan or
agreement as a basis for benefits, including, without limitation, the Excess
Agreement and the Supplemental Plan.
                 3.2 Compensation through Termination: If the Employee’s
employment is terminated, the Company shall pay the Employee any Base Salary
that has accrued but is unpaid through the Termination Date. If the Employee’s
employment is terminated by the Company other than for Cause, the Company shall
pay the Employee an amount equivalent to the Incentive Pay for the calendar year
in which the Termination Date occurs multiplied by a fraction, the numerator of
which is the number of days in the calendar year in which the Termination Date
occurs that have expired prior to the Termination Date and the denominator of
which is three hundred sixty-five, in accordance with the provisions of
Section 3.1(c).

-10-



--------------------------------------------------------------------------------



 



                 3.3 Offset: To the full extent permitted by applicable law, the
Company retains the right to offset against the Severance Amount or the Gross-Up
Payment on the Severance Amount otherwise due to the Employee hereunder any
amounts then owing and payable such Employee to the Company or any of its
affiliates.
                 3.4 Interest on Overdue Payments: Without limiting the rights
of the Employee at law or in equity, if the Company fails to make any payment
required to be made under this Agreement on a timely basis, the Company shall
pay interest on the amount thereof at an annualized rate of interest equal to
the “prime rate” as set forth from time to time during the relevant period in
The Wall Street Journal “Money Rates” column, plus 1%.
                 3.5 Indemnification:
             (a) Anything in this Agreement to the contrary notwithstanding, in
the event that it shall be determined (as hereafter provided) that any payment
or distribution by the Company to or for the benefit of the Employee, whether
paid hereunder or paid or payable or distributed or distributable pursuant to or
by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse of termination of any of the foregoing (individually
and collectively a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
considered “contingent on a change in ownership or control” of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto), or to any similar tax imposed by state or local law, or to any
interest or penalties with respect to such taxes (such taxes together with any
such interest and penalties, being hereafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment or payments (individually and collectively, a “Gross-Up Payment”). The
Gross-Up Payment shall be in an amount such that, after payment by the Employee
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed upon the Gross-Up Payment, the Employee
retains a portion of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.
             (b) Subject to the provisions of paragraph (e) of this Section 3.5,
all determinations required to be made under this Section 3.5, including whether
an Excise Tax is payable by the Employee and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the Employee
and the amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting or benefits consulting firm (the “Firm”) mutually agreed
upon by the Employee and the Company. The Firm shall submit its determination
and detailed supporting calculations to both the Company and the Employee within
30 calendar days after the Termination Date, if applicable, and any such other
time or times as may be requested by the Company or the Employee. If the Firm
determines that any Excise Tax is payable by the Employee, the Company shall pay
the required Gross-Up Payment to the Employee on the date that is 60 calendar
days after the Termination Date. If the

-11-



--------------------------------------------------------------------------------



 



             (c) Firm determines that no Excise Tax is payable by the Employee,
it shall, at the same time as it makes such determination, furnish the Company
and the Employee an opinion that the Employee has substantial authority not to
report any Excise Tax on his federal income tax return. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the Firm
hereunder, it is possible that Gross-Up payments which will not have been made
by the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to paragraph (e) of this
Section 3.5 and the Employee thereafter is required to make a payment of the
Excise Tax, the Employee shall direct the Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and the Employee as promptly as
possible. Any such Underpayment shall be promptly paid by the Company to, or for
the benefit of, the Employee within five business days after receipt of such
determination and calculations.
             (d) The Company and the Employee shall each provide the Firm access
to and copies of any books, records and documents in the possession of the
Company or the Employee, as the case may be, reasonably requested by the Firm,
and otherwise cooperate with the Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by paragraph (b) of
this Section 3.5. Any determination by the Firm as to the amount of the Gross-Up
Payment or the Underpayment shall be binding upon the Company and the Employee.
             (e) The fees and expenses of the Firm for its services in
connection with the determinations and calculations contemplated by paragraph
(b) of this section 3.5 shall be borne by the Company. If such fees and expenses
are initially paid by the Employee, the Company shall reimburse the Employee the
full amount of such fees and expenses within five business days after receipt
from the Employee of a statement therefor and reasonable evidence of his payment
thereof.
             (f) The Employee shall notify the Company in writing of any claim
by the IRS or any other taxing authority that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as promptly as practicable but no later than 10 business days after the Employee
actually receives notice of such claim and the Employee shall further apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by the Employee). The
Employee shall not pay such claim prior to the earlier of (y) the expiration of
the 30-calendar-day period following the date on which he gives such notice to
the Company and (z) the date that any payment of amount with respect to such
claim is due. If the Company notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:

-12-



--------------------------------------------------------------------------------



 



             (i) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;
             (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;
             (iii) cooperate with the Company in good faith in order to
effectively to contest such claim; and
             (iv) permit the Company to participate in any proceedings relating
to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Employee, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of
paragraph (e), the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by paragraph (e) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Employee may participate therein at his own cost
and expense) and may, at its option, either direct the Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay the tax claimed and sue for a refund, the
Company shall, if permitted by applicable law, advance the amount of such
payment to the Employee on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
or other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Employee with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Employee shall be entitled
to settle or contest, as the case may be, any other issue raised by the IRS or
any other taxing authority.

-13-



--------------------------------------------------------------------------------



 



             (g) If, after the receipt by the Employee of an amount advanced by
the Company pursuant to paragraph (e) of this Section 3.5, the Employee receives
any refund with respect to such claim, the Employee shall (subject to the
Company’s complying with the requirements of paragraph (e) of this Section 3.5)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after any taxes applicable thereto). If, after
the receipt by the Employee of an amount advanced by the Company pursuant to
paragraph (e) of this Section 3.5, a determination is made that the Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Employee in writing of its intent to contest such denial or
refund prior to the expiration of 30 calendar days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of any such advance shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid by the Company to the Employee pursuant
to this Section 3.5.
             (h) The Federal, state and local income or other tax returns filed
by the Employee shall be prepared and filed on a basis consistent with the
determination of the Firm with respect to the Excise Tax payable by the
Employee. The Employee shall make proper payment of the amount of any Excise
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
IRS and corresponding state and local tax returns, if relevant, as filed with
the applicable taxing authority, and such other documents reasonably requested
by the Company, evidencing such payment. If prior to the filing of the
Employee’s federal income tax return, or corresponding state or local tax
return, if relevant, the Firm determines that the amount of the Gross-Up Payment
should be reduced, the Employee shall within five business days pay to the
Company the amount of such reduction.
                 3.6 Continuation of Certain Benefits.
             (a) If the Company terminates the Employee’s employment during the
Limited Period other than pursuant to a Company Termination Event, or if the
Employee voluntarily terminates his employment during the Limited Period
pursuant to an Employee Termination Event, then the Employee, and the Employee’s
eligible dependents, shall be entitled to continue to participate in the
Company’s medical, dental, vision and life insurance plans for which the
Employee was eligible immediately prior to the Employee’s Termination Date,
until the earlier of (i) Employee’s eligibility for any such coverage under
another employer’s or any other medical plan or (ii) [three years/eighteen
months] following the termination of Executive’s employment. The Employee’s
continued participation in the Company’s medical, dental, vision and life
insurance plans shall be on the terms (including access fees) not less favorable
than those in effect for actively employed key employees of the Company.
Employee agrees that the period of coverage under such plan shall count against
the medical plan’s obligation to provide continuation coverage pursuant to
Part 6

-14-



--------------------------------------------------------------------------------



 



of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“COBRA”).
             (b) If the Company terminates the Employee’s employment other than
during the Limited Period and other than (i) pursuant to a Company Termination
Event or (ii) for reasons of (A) criminal activity or (B) willful misconduct or
gross negligence in the performance of the Employee’s duties, then the Employee,
and the Employee’s eligible dependents, shall be entitled to continue to
participate in the Company’s medical, dental, vision and life insurance plans
for which the Employee was eligible immediately prior to the Employee’s
Termination Date, until the earlier of (x) Employee’s eligibility for any such
coverage under another employer’s or any other medical plan or (y) ___following
the termination of Executive’s employment. The Employee’s continued
participation in the Company’s medical, dental, vision and life insurance plans
shall be on the terms (including access fees) not less favorable than those in
effect for actively employed key employees of the Company. Employee agrees that
the period of coverage under such plan shall count against the medical plan’s
obligation to provide continuation coverage pursuant to COBRA.
             (c) Notwithstanding the foregoing, if the Company determines that
the benefit provided under this Section 3.6 is likely to result in negative tax
consequences to the Employee, the Company will use its reasonable best efforts
to make other arrangements to provide a substantially similar benefit to the
Employee that does not have such negative tax consequences, which may include
making a lump sum payment at the earliest time permitted under Section 409A of
the Code, in an amount equal to the Company’s reasonable determination of the
present value of any such benefits that, if provided, would result in negative
tax consequences to the Employee or providing such benefit through insurance
coverage on the Employee’s behalf.
     4. No Obligation to Mitigate Damages: The Employee shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by the
Employee as the result of employment by another employer after the Termination
Date, or otherwise.
     5. Confidential Information; Covenant Not To Compete:
                 5.1 The Employee acknowledges that all trade secrets, customer
lists and other confidential business information are the exclusive property of
the Company. The Employee shall not (following the execution of this Agreement,
during the Limited Period, or at any time thereafter) disclose such trade
secrets, customer lists, or confidential business information without the prior
written consent of the Company. The Employee also shall not (following the
execution of this Agreement, during the Limited Period, or at any time
thereafter) directly or indirectly, or by acting in concert with others, employ
or attempt to employ or solicit for any employment competitive with the Company
any person(s) employed by the Company. The Employee recognizes that any
violation of this Section 5.1 and Section 5.2 is likely to result

-15-



--------------------------------------------------------------------------------



 



in immediate and irreparable harm to the Company for which money damages are
likely to be inadequate. Accordingly, the Employee consents to the entry of
injunctive and other appropriate equitable relief by a court of competent
jurisdiction, after notice and hearing and the court’s finding of irreparable
harm and the likelihood of prevailing on a claim alleging violation of this
Section 5, in order to protect the Company’s rights under this Section. Such
relief shall be in addition to any other relief to which the Company may be
entitled at law or in equity. The Employee agrees that the state and federal
courts located in the State of Ohio shall have jurisdiction in any action, suit
or proceeding against Employee based on or arising out of this Agreement and
Employee hereby: (a) submits to the personal jurisdiction of such courts; (b)
consents to service of process in connection with any action, suit or proceeding
against Employee; and (c) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process.
                 5.2 For a period of time beginning upon the Termination Date
and ending upon the first anniversary of the Termination Date, the Employee
shall not (a) engage or participate, directly or indirectly, in any Competitive
Activity, as defined in Section 1.7 or (b) solicit or cause to be solicited on
behalf of a competitor any person or entity which was a customer of the Company
during the term of this Agreement, if the Employee had any direct responsibility
for such customer while employed by the Company.
     6. Release:
     Payment of the severance payments set forth in Section 3 hereof is
conditioned upon the Employee executing and delivering a full and complete
release of all claims satisfactory to the Company.
     7. Successors, Binding Agreement and Complete Agreement:
                 7.1 Successors: The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Employee, to assume and agree to
perform this Agreement.
                 7.2 Binding Agreement: This Agreement shall inure to the
benefit of and be enforceable by the Employee’s personal or legal
representative, executor, administrators, successors, heirs, distributees and
legatees. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including, without limitation,
any person acquiring directly or indirectly all or substantially all of the
assets of the Company whether by merger, consolidation, sale or otherwise (and
such successor shall thereafter be deemed “the Company” for the purposes of this
Agreement), but shall not otherwise be assignable by the Company.
                 7.3 Complete Agreement. This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations [, including, but not limited to,
the Severance Agreement between the Company and the Employee

-16-



--------------------------------------------------------------------------------



 



dated          ,     ,] by or between the parties, written or oral, which may
have related to the subject matter hereof in any way.
     8. Notices: For the purpose of this Agreement, all communications provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as indicated below, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

     
If to the Company:
  The Timken Company
 
  1835 Dueber Avenue, S.W.
 
  Canton, Ohio 44706
 
   
If to the Employee:
                                                              

     9. Governing Law: The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.
     10. Miscellaneous: No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. If the Employee files a claim for benefits under
this Agreement with the Company, the Company will follow the claims procedures
set out in 29 C.F.R. section 2560.503-1.
     11. Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
     12. Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
     13. Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company.

-17-



--------------------------------------------------------------------------------



 



         14. Withholding of Taxes: The Company may withhold from any amount
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
         15. Nonassignability: This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations, hereunder, except as
provided in Sections 7.1 and 7.2 above. Without limiting the foregoing, the
Employee’s right to receive payments hereunder shall not be assignable or
transferable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by his will or by the laws of descent and distribution
and in the event of any attempted assignment or transfer contrary to this
Section the Company shall have no liability to pay any amounts so attempted to
be assigned or transferred.
         16. Termination of Agreement: The term of this Agreement (the “Term”)
shall commence as of the date hereof and shall expire on the close of business
on December 31, 2007; provided, however, that (i) commencing on January 1, 2008
and each January 1 thereafter, the term of this Agreement will automatically be
extended for an additional year unless, not later than September 30 of the
immediately preceding year, the Company or the Employee shall have given notice
that it or the Employee, as the case may be, does not wish to have the Term
extended; (ii) if a Change in Control occurs during the Term, the Term will
expire on the last day of the Limited Period; and (iii) subject to Section 3.1,
if the Employee ceases for any reason to be a key employee of the Company or any
subsidiary, thereupon without further action the Term shall be deemed to have
expired and this Agreement will immediately terminate and be of no further
effect. For purposes of this Section 16, the Employee shall not be deemed to
have ceased to be an employee of the Company or any subsidiary by reason of the
transfer of Employee’s employment between the Company and any subsidiary, or
among any subsidiaries.
         17. Indemnification of Legal Fees and Expenses; Security for Payment:
               17.1 Indemnification of Legal Fees. It is the intent of the
Company that in the case of a Change in Control, the Employee not be required to
incur the expenses associated with the enforcement of his rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Employee hereunder. Accordingly, after a Change in Control, if it should
appear to the Employee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Employee the
benefits intended to be provided to the Employee hereunder, the Company
irrevocably authorizes the Employee from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to represent the
Employee in connection with the initiation or defense of any litigation or other
legal action, whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
The Company shall pay or cause to be paid and shall be solely responsible for
any and all attorneys’ and related fees and expenses incurred by the Employee
after a Change in Control and as a result of the Company’s failure to perform
this Agreement or any provision hereof or as a result of the Company or any
person contesting the validity or enforceability of this Agreement or any
provision hereof as aforesaid.

-18-



--------------------------------------------------------------------------------



 



               17.2 Trust Agreements. To ensure that the provisions of this
Agreement can be enforced by the Employee, two agreements (“Amended and Restated
Trust Agreement” and “Amended and Restated Trust Agreement No. 2”) each dated as
of March 26, 1991, as they may have been or may be amended, have been
established between a Trustee selected by the members of the Compensation
Committee of the Board or any officer (the “Trustee”) and the Company. The
Amended and Restated Trust Agreement sets forth the terms and conditions
relating to payment pursuant to the Amended and Restated Trust Agreement of the
CIC Severance Amount, the Gross-Up Payment and other payments provided for in
Section 3.5 hereof pursuant to this Agreement owed by the Company, and Amended
and Restated Trust Agreement No. 2 sets forth the terms and conditions relating
to payment pursuant to Amended and Restated Trust Agreement No. 2 of attorneys’
and related fees and expenses pursuant to paragraph (a) of this Section owed by
the Company. Employee shall make demand on the Company for any payments due
Employee pursuant to paragraph (a) of this Section prior to making demand
therefor on the Trustee under Amended and Restated Trust Agreement No. 2.
Payments by such Trustee shall discharge the Company’s liability under paragraph
(a) of this Section only to the extent that trust assets are used to satisfy
such liability.
               17.3 Obligation of the Company to Fund Trusts. Upon the earlier
to occur of (x) a Change in Control that involves a transaction that was not
approved by the Board, and was not recommended to the Company’s shareholders by
the Board, (y) a declaration by the Board that the trusts under the Amended and
Restated Trust Agreement and Amended and Restated Trust Agreement No. 2 should
be funded in connection with a Change in Control that involves a transaction
that was approved by the Board, or was recommended to shareholders by the Board,
or (z) a declaration by the Board that a Change in Control is imminent, the
Company shall promptly to the extent it has not previously done so, and in any
event within five (5) business days:
             (a) transfer to the Trustee to be added to the principal of the
trust under the Amended and Restated Trust Agreement a sum equal to the
aggregate value on the date of the Change in Control of the CIC Severance Amount
and Gross-Up Payment which could become payable to the Employee under the
provisions of Section 3.1 and Section 3.5 hereof. The payment of any CIC
Severance Amount, Gross-Up Payment or other payment by the Trustee pursuant to
the Amended and Restated Trust Agreement shall, to the extent thereof, discharge
the Company’s obligation to pay the CIC Severance Amount, Gross-Up Payment or
other payment hereunder, it being the intent of the Company that assets in such
Amended and Restated Trust Agreement be held as security for the Company’s
obligation to pay the CIC Severance Amount, Gross-Up Payment and other payments
under this Agreement; and
             (b) transfer to the Trustee to be added to the principal of the
trust under Amended and Restated Trust Agreement No. 2 the sum authorized by the
members of the Compensation Committee from time to time.
Any payments of attorneys’ and related fees and expenses, which are the
obligation of the Company under Section 17.1, by the Trustee pursuant to Amended
and Restated Trust Agreement No. 2 shall, to the extent thereof, discharge the
Company’s obligation hereunder, it

-19-



--------------------------------------------------------------------------------



 



being the intent of the Company that such assets in such Amended and Restated
Trust Agreement No. 2 be held as security for the Company’s obligation under
Section 17.1.
     18. Code Section 409A of the Code.
           18.1 General. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code. This Agreement
shall be administered in a manner consistent with this intent, and any provision
that would cause the Agreement to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by the Company without the consent of the Employee).
           18.2 Interest, Indemnification, and Legal Fee Payments.
Notwithstanding any provision of this Agreement to the contrary, if any payments
are owed to the Employee pursuant to Section 3.4, 3.5 or 17.1, those payments
will only be paid to the Employee to the extent and in the manner permitted by
Section 409A of the Code.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first set forth above.

                  By:           Employee     

            THE TIMKEN COMPANY
      By:           W. R. Burkhart      Its:   Sr. VP & General Counsel     

-20-